Citation Nr: 1509989	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  05-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran had active military service from October 1994 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and issued by the RO in Detroit, Michigan.  Jurisdiction over the Veteran's records has subsequently been transferred to the RO in Winston-Salem, North Carolina.

The Board remanded the TDIU claim in August 2008, April 2010, and September 2011, for further development.  As explained below, the claim is again being remanded as new issues have been raised that are inextricably intertwined with the present appeal.  

Additional evidence has been added to the file since the February 2013 Supplemental Statement of the Case; however, in the January 2015 Informal Hearing Presentation, the Veteran's representative waived review of the same by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.
 
The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  A review of the Virtual VA file reveals VA outpatient treatment records dated to January 2013 that are not present in the VBMS file.  The remaining documents in Virtual VA are duplicative of those in VBMS.

The issues of entitlement to a separate compensable rating for left upper extremity radiculopathy as well as whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected erectile dysfunction, have been raised by the record in June 2011 VA examination reports, a June 2014 statement, and the January 2015 Informal Hearing Presentation (IHP), but have not been adjudicated by the AOJ.  Additionally, the June 2014 statement raised the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for cancer of the liver and right hernia condition, and service connection for hypertension, diarrhea, hyperlipidemia, iritis, hot flashes, and diabetes, and increased ratings for chronic prostatitis and erectile dysfunction, which have also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

For the duration of the appeal period, the Veteran is service-connected for chronic prostatitis with urinary frequency, evaluated as 40 percent disabling; cervical spine myofascial pain syndrome, evaluated as 20 percent disabling; lumbosacral spine myofascial pain syndrome, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; rhinitis, evaluated as noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.  He has a combined disability evaluation of 60 percent. 

In this regard, when the Veteran's schedular rating is less than total (for a single or combination of disabilities), a TDIU may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As discussed in the Introduction above, the Veteran has raised claims of entitlement to a separate compensable rating for left upper extremity radiculopathy; increased ratings for chronic prostatitis and erectile dysfunction; whether new and material evidence has been received in order to reopen claims of entitlement to service connection for an acquired psychiatric disorder, cancer of the liver, and right hernia condition; and service connection for hemangioma of the liver, hypertension, diarrhea, hyperlipidemia, iritis, hot flashes, and diabetes.  The Board finds that such claims are inextricably intertwined with the claim of entitlement to TDIU because, if granted, the claims could increase the Veteran's combined disability rating such that he would meet the requirements for a schedular TDIU, under 38 C.F.R. 
§ 4.16(a).  Furthermore, the impact of such disabilities on the Veteran's employability would also become relevant.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the adjudication of the Veteran's appeal for a TDIU must be deferred pending the adjudication of the referred claims. 

Additionally, the record shows that the Veteran receives treatment at the VA for his service-connected disabilities.  The most recent treatment records associated with the claims file are dated from April 2014.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.   

Finally, the Board notes that the September 2011 Remand directed that the Veteran be provided with the appropriate VA examination to address the functional effects of his service-connected disabilities.  In October 2011, the Veteran submitted to VA examinations in accordance with the September 2011 Remand.  The Board acknowledges the Veteran's representative's assertion in the January 2015 IHP that the examination reports did not adequately discuss the Veteran's education and occupational history in their assessment regarding the effect of the disabilities on employability.  However, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Medical examiners are, however, responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this case, the Board has reviewed the October 2011 VA examination reports and finds that the reports are adequate as they record the Veteran's reports of functional effects of his disabilities on his daily activities.  

However, if, on Remand, any newly obtained evidence suggests an increase in the severity of the Veteran's currently service-connected disabilities, or additional disabilities are service-connected as a result of the adjudication of his referred claims, further examination or addendum opinions should be obtained as necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, develop and adjudicate the Veteran's referred claims.  Thereafter, if any newly obtained evidence suggests an increase in the severity of the Veteran's currently service-connected disabilities or additional disabilities are service-connected as a result of the adjudication of his referred claims, further examination or addendum opinions should be obtained as necessary.  Thereafter, the Veteran's claim for a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

